DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 6/25/2020. The applicant has submitted 20 claims for examination, all claims are currently pending. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/822,900. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant applications recite similar limitation utilizing slightly different language, claims of the instant application are anticipated by claims of the 16/822,900, see table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/911,519
16.822,900
1. A method, comprising: receiving, by a server comprising one or more processors, data about one or more processes executable by a client device, the one or more processes being executable within one or more time intervals, 


and the client device being identifiable with a unique identifier(note determining step of 16/3822,900 as further defined in spec¶138)














selecting, by the server based on the unique identifier, a classification and a set of inputs to use to determine one or more categories for the received data, the set of inputs comprising a type of an application accessible by the client device and information about usage of the application;
(note determining step of 16/3822,900 as further defined in spec¶139)
















 analyzing, by the server, the received data for a given time interval to determine a category based on the selected classification and the set of inputs;




 and providing, by the server, one or more micro applications to the client device based at least in part on the determined category.
1. (Currently Amended) A method comprising: identifying, by a computing device, applications launched by a first client device, the identification including a determination of an amount of time in which individual applications were in use on the first client device; 

determining, by the computing device, a usage score of the identified applications of the first client device based on: the determined amount of time in which the individual applications were in use; identifying, by the computing device, other client devices based on the determined usage score of the identified applications launched by the first client device;

[“an identifier of the user using the application during the time length, and/or an identifier of the user device 701A. ¶138]



determining, by the computing device, a usage score of the identified applications of the first client device based on: the determined amount of time in which the individual applications were in use; identifying, by the computing device, other client devices based on the determined usage score of the identified applications launched by the first client device;
["The user device 701A may monitor and/or record other types of application usage events. The user device 701A may assign, to the different types of application usage events, various weights that reflect the users various levels of usage with respect to the applications. And the assigned weights may be stored together with the recorded application usage events. The weights may be considered, for example, by the application information device 705 to account for different types of application usage, such as described in greater detail below in connection with FIG. 11 (e.g., step 1111). ", ¶139]


determining, by the computing device, at least one recommended application to make accessible to the first client device, the at least one recommended application being an application of at least one of the identified other client devices; 


and providing, by the computing device, access to the at least one recommended application via a user interface of the first client device so as to reduce time in which to launch the at least one recommended application via the first client device.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen US 2019/0205839 and further in view of Rosenstein US 2021/0382734 and Tran US 2012/0278736.
Regarding claims 1 and 11, Dotan-Cohen teaches a method and system, comprising: receiving, by a server comprising one or more processors, data about one or more processes executable by a client device, the one or more processes being executable within one or more time intervals(system tracks user activity with respect to application interaction over a user’s daily  schedule which include multiple time slots/intervals, ¶18,25)
["As described above, the generated schedule(s) may be considered optimal for the user by being consistent with learned behavior patterns (or activity patterns) of the user. For example, where a user has a pattern of doing focused work at certain periods of the day, a generated optimal schedule may allocate focus-intensive work during those periods or may avoid scheduling meetings during those times. In some embodiments, a user's current context may also be used for determining or selecting optimal schedules. For example, where a current context indicates that a user has an upcoming project deadline, a schedule may be generated (or an already generated schedule may be selected) that includes more time slots allocated for working on the project. In some instances, multiple optimal schedules (or candidate optimal schedules) may be generated which may be mutually exclusive, and a current context may be used to select an appropriate optimal schedule. For example, where context indicates the user is traveling and out of the office, then an optimal schedule for traveling may be selected over an optimal schedule that includes office meetings. Additionally, in some embodiments, user preferences or settings may be considered when generating optimal schedules, thereby enabling a user to tune the automated scheduling assistance services according to their preferences.", ¶18]
 [" From the activity logs or user activity data, historical user activity information may be determined and provided to an inference engine. Based on an analysis of historical user activity, and in some cases current sensor data regarding user activity, a set of one or more user activity patterns may be determined. In particular, the inference engine may conduct an analysis of the historical user activity information to identify user activity patterns, which may be determined by detecting repetitions of similar user actions or routines, in some embodiments, or in other embodiments may be determined based on the time and duration of certain user activities, such as those that are similar (e.g., creating and/or modifying different types of content using an application)", ¶25]

 and the client device being identifiable with a unique identifier; selecting, by the server based on the unique identifier(tracking of user may be correlated to devices used/owned by the user such device can include device characteristics such as device-ID), 
["Some embodiments of user activity monitor 280, or its sub-components, may determine a device name or device identification (device ID) for each device associated with a user. This information about the identified user devices associated with a user may be stored in a user profile associated with the user, such as in user account(s) and device(s) 244 of user profile 240. In an embodiment, the user devices may be polled, interrogated, or otherwise analyzed to determine information about the devices. This information may be used for determining a label or identification for the device (e.g., a device ID) so that user interaction with the device may be recognized from user data by user activity monitor 280. In some embodiments, users may declare or register a device, such as by logging into an account via the device, installing an application on the device, connecting to an online service that interrogates the device, or otherwise providing information about the device to an application or service. In some embodiments, devices that sign into an account associated with the user, such as a Microsoft® account or Net Passport, email account, social network account, and the like, can be identified and determined to be associated with the user.", ¶54]

a classification and a set of inputs to use to determine one or more categories for the received data, the set of inputs comprising a type of an application accessible by the client device and information about usage of the application( classification model and inputs such as information on application usage and type of application used  used to infer(ie, determine) a type of activity(i.e. category) ¶s 21,22 25,28,58)

["Examples of user data, which are further described in connection with component 210 of FIG. 2, may include information about the user computing device(s) (sometimes referred to herein as “user devices”), user activity associated with or determined by the user devices (e.g., user location data, user application (or app) related activity, such as application usage, which may include usage duration, launches, files accessed via the application or in conjunction with the application usage, or content associated with the application, online activity, searches, calls, usage duration, other user-interaction data, calendars, tasks, or other user activity as described herein), network-related data (such as network ID, connection data, or other network-related information), application data (e.g., meetings or calendar items, social network data, contacts data, email or communications data), or nearly any other source of user data that may be sensed or determined by a computing device. The received user data may be monitored and information about the user activity may be stored in a user profile, such as user profile 240 of FIG. 2. In some embodiments, user activity monitoring may be facilitated using an application or service that runs on the monitored user device. Alternatively, or in addition, the user activity monitoring may be facilitated using an application or service that runs in the cloud, which may scan the user device, or detect online activity associated with the user device, such as HTTP requests or other communication information, or otherwise receive information about user activity from the user device.", ¶21]
[“For example, in one embodiment, user activity may be determined based on user data indicating a type of application content the user is interacting with, and/or how the user is interacting with the content (e.g., time spent on certain content, user-initiated changes to the content, amount, frequency, and duration of interruptions from the content that are initiated by the user, which could indicate a likelihood of whether the user is (or is not) involved in focus-intensive activity, or other user interactions). For instance, one aspect of monitored user activity may include a speed of scrolling through a document or other application content, highlighting text or otherwise designating portions of content in a document, zooming in or out of a document or other piece of content, an amount of eye movement a user makes, which may be determined from a webcam-type or camera-type sensor integrated into a computing device, and/or a frequency, duration, and use of a mouse or pointer to navigate or modify a document or other application content, for example. Additionally, some aspects of monitored user activity might include the frequency with which a user changes documents or other content (e.g., which may indicate a degree of focus), a duration of user-initiated interruptions (e.g., longer interruptions indicating a lower degree of focus), and/or periods of continuous interaction with content (e.g., representing continued engagement and focus).", ¶22]
[" From the activity logs or user activity data, historical user activity information may be determined and provided to an inference engine. Based on an analysis of historical user activity, and in some cases current sensor data regarding user activity, a set of one or more user activity patterns may be determined. In particular, the inference engine may conduct an analysis of the historical user activity information to identify user activity patterns, which may be determined by detecting repetitions of similar user actions or routines, in some embodiments, or in other embodiments may be determined based on the time and duration of certain user activities, such as those that are similar (e.g., creating and/or modifying different types of content using an application)", ¶25]
[" In some embodiments, a semantic analysis is performed on the determined or inferred user activity events and related information in order to characterize aspects of the user activity. For example, features associated with the user activity (or with an activity event) may be categorized (such as by type, similar time frame, similar location, similar computing device(s) or application(s), and the like, for example), and related features may be identified for use in determining a similarity or relational proximity to other activity events, such as by having one or more of the characteristics, including categories and related features, in common. In this way, the nature or type of user activity may be determined (e.g., focus-intensive work, reading, recreational activity, or other types of user activity). In some embodiments, a semantic knowledge representation, such as a relational knowledge graph, may be employed. In some embodiments, the semantic analysis may use rules, logic such as associations or conditions, and/or classifiers.", ¶28]
[" In some embodiments, the user activity-related features may be interpreted to determine a user activity has occurred. For example, in some embodiments, user activity detector 282 employs user activity event logic, which may include rules, conditions, associations, classification models, or other criteria, to identify user activity. For example, in one embodiment, user activity event logic may include comparing user activity criteria with the user data in order to determine that an activity event has occurred. The activity event logic can take many different forms depending on the mechanism used to identify an activity event. For example, the user activity event logic may include training data used to train a neural network that is used to evaluate user data to determine when an activity event has occurred. The activity event logic may comprise fuzzy logic, neural network, finite state machine, support vector machine, logistic regression, clustering, or machine-learning techniques, similar statistical classification processes, or combinations of these to identify activity events from user data. For example, activity event logic may specify types of user device interaction(s) information that are associated with an activity event, such as navigating to a website, composing an email, or launching an application. In some embodiments, a series or sequence of user device interactions may be mapped to an activity event, such that the activity event may be detected upon determining that the user data indicates the series or sequence of user interactions has been carried out by the user.", ¶58]

 analyzing, by the server, the received data for a given time interval to determine a category based on the selected classification and the set of inputs(type/nature/purpose of activity is determined, or in other words the category of the activity is determined, ¶23 )
["Other aspects of user activity that may be determined from other user data include audio information or noise generated from the user or the user's environment (which may be detected using a microphone or audio sensor associated with a user computing device and which may be used to infer user activity and the type of user activity engaged in by the user). For example, silence or calm music may indicate focus-intensive work, while talking among multiple speakers may indicate collaborative work. Further, detected user activity may include user movement, which may be detected by a camera or other tracking device (which may also detect the user's physical presence), scrolling, activating, and/or deactivating computer applications, frequency and duration of activity or inactivity of the user, physiological information about the user, which may be detected using a wearable device (e.g., a fitness tracker), and which may be used to infer user activity or the type of user activity engaged in by the user, such as working out, stress-inducing work, relaxation, sleep, or the like", ¶23]


Dotan-Cohen teach making recommendations to perform activities based on user’s past application/device usage history but does not teaches recommending micro-applications and thus does not teach providing, by the server, one or more micro applications to the client device based at least in part on the determined category.  Rosenstein in the field of endeavor teaches a system for workspace management. Rosenstein teaches providing, by the server, one or more applications to the client device based at least in part on the determined category(application recommendation based on what task a user is determined to be performing task/activity, ¶43 )

[" In some implementations, user task component 112 may be configured to determine and/or effectuate presentation of one or more recommended applications, documents, updates, and/or other information for working on the first task. The one or more recommended applications, documents, updates, and/or other information may be presented and/or determined responsive to receiving user input indicating selection of the first task. The one or more recommended applications may be determined based on user information (e.g., historical user information, user preferences, etc.); task information (e.g., a type of task, the task title, the task due date, etc.); generated work, documents, applications used, and/or other information from one or more dependent tasks, similar tasks, associated tasks, and/or tasks that are otherwise linked to task; one or more updates, interactions, and/or events within a given task, project, and/or task-specific workspace; and/or one or more updates, interactions, and/or events within a given task, project, task-specific workspace that occurred while the given user was not in the task-specific workspace and/or working on the given task, and/or other information. The one or more documents, updates, and/or other information may be determined based on other generated work, documents, applications, and/or other information from one or more dependent tasks, similar tasks, associated tasks, and/or tasks that are otherwise linked. In some implementations, user task component 112 may be configured to determine and/or effectuate presentation of one or more recommended applications, documents, updates, and/or other information based on one or more updates, interactions, and/or events within a given task, project, and/or task-specific workspace that occurred while the given user was not in the task-specific workspace and/or working on the given task. As such, the state of a given task-specific workspace may be maintained while a user is not working on the given task and/or within the given task-specific workspace.", ¶43]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Dotan-Cohen determination of activity type with recommending applications according to activity as taught by Rosenstein. The reason for this modification would be to provide workers/employees with applications suggestions where such application assist the worker in performing the task.
	Dotan-Cohen/Rosenstein does not specifically teach recommending micro-apps.  Tran in the analogous area of application recommendation teaches a system for micro-app recommendation. Tran teaches recommending micro-apps.  

[". An onsite or home device, such as a TV, set-top box, desktop computer, or BDP, analyzes the offsite context together with the current onsite context and provides relevant, personalized recommendations which the onsite user can share with the offsite user. As described below, the recommendations may be described in one embodiment as "micro-recommendations" which are created by micro-apps executing on the home device. An example of a micro-recommendation from an onsite user to an offsite user may be "Pick up dinner from X restaurant (recommended by Yelp) on the way home, ETA from current location to home is 15 minutes, traffic jam on Rt. 9, take Main St. (recommended by Google Traffic)." This is a simple example; further details on contexts and other examples are provided below. However, before describing various embodiments of the present invention, it is helpful to understand different types of environments or settings in which the present invention can be used and what is meant by onsite and offsite.", ¶17]

["In another example, after the TV receives a location context, a set of micro-apps are 
auto selected not only by the preference of the micro apps but also from the activity history of the user in micro-apps. A bookmark micro-app can also check whether the bookmarked items will be interested to the user at this time and location. An activity planning engine on the TV can generate an activity schedule from those auto selected micro-apps. The schedule can be ordered based on priority of interest, best route, and best time. A second user may use a TV or other device to perform the action.", ¶46]

[" A bookmark micro-app may be useful in the following way. User A has previously used some micro-apps on a TV at home, such as Google Maps, and he has bookmarked several places he is interested in. When the user is outdoors (offsite) using his mobile device and he is trying to reach user B who is at home (onsite) watching TV, the onsite context may be generated by micro-apps that are selected by user B and user A's bookmarked information. In another example involving the activity planning engine, based on the combined context, an onsite device would know the priority order for the offsite device (based on user A's past activities on the onsite device). A recommended activity list may then be transmitted to offsite user A. The recommended action list may be: first go to the grocery store, then buy movie tickets, then tend to another task or activity, and so on.", ¶47]
	
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Dotan-Cohen/Rosenstein activity determination and application recommendation with recommending micro-apps as taught by Tran. The reason for this modification would be to provide more efficient application recommending by recommending micro-apps that are smaller and more targetable to specific tasks/activity to be performed in a project/workplace platform.
Regarding claims 8 and 18, Doran-Cohen teaches identifying, by the server, an organizational entity based on the unique identifier of the client device(tracking of user may be correlated to devices used/owned by the user such device can include device characteristics such as device-ID), 
["Some embodiments of user activity monitor 280, or its sub-components, may determine a device name or device identification (device ID) for each device associated with a user. This information about the identified user devices associated with a user may be stored in a user profile associated with the user, such as in user account(s) and device(s) 244 of user profile 240. In an embodiment, the user devices may be polled, interrogated, or otherwise analyzed to determine information about the devices. This information may be used for determining a label or identification for the device (e.g., a device ID) so that user interaction with the device may be recognized from user data by user activity monitor 280. In some embodiments, users may declare or register a device, such as by logging into an account via the device, installing an application on the device, connecting to an online service that interrogates the device, or otherwise providing information about the device to an application or service. In some embodiments, devices that sign into an account associated with the user, such as a Microsoft® account or Net Passport, email account, social network account, and the like, can be identified and determined to be associated with the user.", ¶54]

 retrieving, by the server, a classification hierarchy established by the organizational entity, the classification hierarchy including a plurality of classifications, and at least one classification including a plurality of categories(classification models define rules/logic for determining multiple activity type, ¶s76,120);
["In some embodiments, activity patterns may be determined using pattern inferences logic 230. Pattern inferences logic 230 may include rules, associations, conditions, predictions, classification models, and/or pattern inference algorithms. The pattern inferences logic 230 can take many different forms depending on the particular activity pattern or the mechanism used to identify an activity pattern, or identify feature similarity among observed activity events to determine the pattern. For example, some embodiments of pattern inferences logic 230 may employ machine-learning mechanisms to determine feature similarity, or other statistical measures to determine the activity events belonging to a set of “example user actions” that support the determined activity pattern, as further described below. The user activity information may be received from user activity monitor 280 and information about identified similar features may be received from features similarity identifier 264. In some embodiments, the user pattern(s) determined by activity pattern determiner 266 may be stored as inferred activity patterns 248 in user profile 240.", ¶76]
["In some embodiments, optimal schedules may be determined using optimal schedule logic 235. Optimal schedule logic 235 may include rules, associations, conditions, predictions, classification models, and/or scheduling algorithms that utilize user activity, user activity patterns, predicted or future user activity, and/or historical user data to determine aspects of an optimal schedule. In this way, optimal schedule logic 235 enables optimal schedule generator 290 to remove the subjectivity that would otherwise be present in conventional approaches to scheduling optimization, which may be performed by humans. The optimal schedule logic 235 can take many different forms depending on the user activities determined to be likely to occur. For example, some embodiments of optimal schedule logic 235 may employ machine-learning mechanisms or other statistical measures to classify future activity events as types of activity (e.g., a task requiring browsing or light reading may be classified as non-focus-intensive activity) for appropriate allocation in an optimal schedule, or for determining an optimal schedule based on user context, preferences, and/or feedback. In some embodiments, optimal schedule logic 235 may include conditional rules or logic for specific types of future activity, such as logic for automatically including traveling time (and may further include logic to provide an indication that the user is unavailable at that time) when an event, such as a meeting, requires a user to travel to different location. Similarly, where a user behavior pattern indicates the user has a pattern of preparing for meetings or certain types of meetings, optimal schedule logic 235 may include logic for automatically allocating meeting preparation time (and may further include logic to provide an indication that the user is unavailable during this time) if a meeting is scheduled. As yet another example, optimal schedule logic 235 may include logic based on user preferences (or user activity patterns) to avoid scheduling meetings back-to-back, if a user prefers not to have meetings scheduled this way or has a pattern of avoiding scheduling meetings back-to-back. (Similarly, optimal schedule logic 235 may include logic for attempting to schedule meetings at back-to-back times, if user preferences or activity patterns support or prefer this scheduling.)", ¶120]

 and selecting, by the server based on the unique identifier, the classification to use to analyze the received data from the plurality of classifications of the classification hierarchy(system selects based on classification model to infer activity types, ¶120).
["In some embodiments, optimal schedules may be determined using optimal schedule logic 235. Optimal schedule logic 235 may include rules, associations, conditions, predictions, classification models, and/or scheduling algorithms that utilize user activity, user activity patterns, predicted or future user activity, and/or historical user data to determine aspects of an optimal schedule. In this way, optimal schedule logic 235 enables optimal schedule generator 290 to remove the subjectivity that would otherwise be present in conventional approaches to scheduling optimization, which may be performed by humans.”, ¶120]

Regarding claims 9 and 19. The method of claim 1, comprising: aggregating categories for a second time interval determined for a plurality of unique identifiers indicative of a plurality of client devices; and adjusting, based on the aggregated categories for the second time interval, resource allocation for a group of unique identifiers comprising the unique identifier to improve productivity(Dotan-Cohen teaches determination of activity is done continuously and periodically meaning recommendation is performed over an over again thus a second ,third  time interval, ¶73).
[" For example, in some embodiments, features similarity identifier 264 may be used in conjunction with one or more pattern-based predictors 267 (a sub-component of activity pattern determiner 266) to determine a set of user activity events that have in-common features. In some embodiments, this set of user activity events may be used as inputs to a pattern-based predictor, as described below. In some embodiments, features similarity identifier 264 comprises functionality for determining similarity of periodic-based and behavioral-based activity features. Periodic-based features comprise, for example, features that may occur periodically. For example, this may include features that occur on a day of the week or month, even/odd days (or weeks), monthly, yearly, every other day, every 3.sup.rd day, etc. Behavior-based features may comprise behaviors such as user activities that tend to occur with certain locations or activities occurring before or after a given user activity event (or sequence of previous activity events), for example.", ¶73]


Regarding clams 10 and 20, Dotan-Cohen teaches identifying, by the server, a classification hierarchy established by an organizational entity identifiable with the unique identifier(tracking of user may be correlated to devices used/owned by the user such device can include device characteristics such as device-ID), 
["Some embodiments of user activity monitor 280, or its sub-components, may determine a device name or device identification (device ID) for each device associated with a user. This information about the identified user devices associated with a user may be stored in a user profile associated with the user, such as in user account(s) and device(s) 244 of user profile 240. In an embodiment, the user devices may be polled, interrogated, or otherwise analyzed to determine information about the devices. This information may be used for determining a label or identification for the device (e.g., a device ID) so that user interaction with the device may be recognized from user data by user activity monitor 280. In some embodiments, users may declare or register a device, such as by logging into an account via the device, installing an application on the device, connecting to an online service that interrogates the device, or otherwise providing information about the device to an application or service. In some embodiments, devices that sign into an account associated with the user, such as a Microsoft® account or Net Passport, email account, social network account, and the like, can be identified and determined to be associated with the user.", ¶54]

 the classification hierarchy including a plurality of classifications, at least one classification including a plurality of categories(classification models define rules/logic for determining multiple activity type, ¶s76,120);
["In some embodiments, activity patterns may be determined using pattern inferences logic 230. Pattern inferences logic 230 may include rules, associations, conditions, predictions, classification models, and/or pattern inference algorithms. The pattern inferences logic 230 can take many different forms depending on the particular activity pattern or the mechanism used to identify an activity pattern, or identify feature similarity among observed activity events to determine the pattern. For example, some embodiments of pattern inferences logic 230 may employ machine-learning mechanisms to determine feature similarity, or other statistical measures to determine the activity events belonging to a set of “example user actions” that support the determined activity pattern, as further described below. The user activity information may be received from user activity monitor 280 and information about identified similar features may be received from features similarity identifier 264. In some embodiments, the user pattern(s) determined by activity pattern determiner 266 may be stored as inferred activity patterns 248 in user profile 240.", ¶76]
["In some embodiments, optimal schedules may be determined using optimal schedule logic 235. Optimal schedule logic 235 may include rules, associations, conditions, predictions, classification models, and/or scheduling algorithms that utilize user activity, user activity patterns, predicted or future user activity, and/or historical user data to determine aspects of an optimal schedule. In this way, optimal schedule logic 235 enables optimal schedule generator 290 to remove the subjectivity that would otherwise be present in conventional approaches to scheduling optimization, which may be performed by humans. The optimal schedule logic 235 can take many different forms depending on the user activities determined to be likely to occur. For example, some embodiments of optimal schedule logic 235 may employ machine-learning mechanisms or other statistical measures to classify future activity events as types of activity (e.g., a task requiring browsing or light reading may be classified as non-focus-intensive activity) for appropriate allocation in an optimal schedule, or for determining an optimal schedule based on user context, preferences, and/or feedback. In some embodiments, optimal schedule logic 235 may include conditional rules or logic for specific types of future activity, such as logic for automatically including traveling time (and may further include logic to provide an indication that the user is unavailable at that time) when an event, such as a meeting, requires a user to travel to different location. Similarly, where a user behavior pattern indicates the user has a pattern of preparing for meetings or certain types of meetings, optimal schedule logic 235 may include logic for automatically allocating meeting preparation time (and may further include logic to provide an indication that the user is unavailable during this time) if a meeting is scheduled. As yet another example, optimal schedule logic 235 may include logic based on user preferences (or user activity patterns) to avoid scheduling meetings back-to-back, if a user prefers not to have meetings scheduled this way or has a pattern of avoiding scheduling meetings back-to-back. (Similarly, optimal schedule logic 235 may include logic for attempting to schedule meetings at back-to-back times, if user preferences or activity patterns support or prefer this scheduling.)", ¶120]
 
wherein the classification hierarchy comprises a first classification of types of applications executable on the client device, 
["As further described herein, the user data may be used to determine or infer user activity, which may be monitored and used to determine user activity patterns. In some embodiments, the user activity monitor 280, which is generally responsible for receiving and monitoring user activity associated with one or more of the user's computing devices and/or applications, uses the user data provided from user-data collection component 210 to determine or infer user activity. For example, in one embodiment, user activity may be determined based on user data indicating a type of application content the user is interacting with, and/or how the user is interacting with the content (e.g., time spent on certain content, user-initiated changes to the content, amount, frequency, and duration of interruptions from the content that are initiated by the user, which could indicate a likelihood of whether the user is (or is not) involved in focus-intensive activity, or other user interactions).", ¶22]
a second classification for action analysis, 
["The term “activity pattern” is used broadly herein and may refer to a plurality of user interactions conducted using one or more user devices, behavior or activity performed by the user determinable by one or more user devices, events (including actions) related to user activity, or any type of user activity determinable via a computing device, wherein the plurality of interactions, actions, events, or activity share common features or characteristics, thereby forming a pattern. In some embodiments, these in-common features or variables may comprise features characterizing a user activity, time, location, or other contextual information associated with the user activity, as further described herein. Examples of user activity patterns may include, without limitation, activity patterns based on time (e.g., a user often accesses and reads documents at certain times of the day), location (e.g., upon arriving at work in the morning, a user typically spends thirty minutes to one hour responding to emails), or other context, as described herein. In some embodiments, a semantic analysis is performed on the activity events and associated information to characterize aspects of the activity event. The semantic analysis may be used to characterize information associated with the activity event and may provide other relevant features of the activity events that may be used to identify patterns.", ¶17]
and a third classification for content analysis based on keywords in the received data identifying the classification as the third classification (text highlighting); 
[“and/or how the user is interacting with the content (e.g., time spent on certain content, user-initiated changes to the content, amount, frequency, and duration of interruptions from the content that are initiated by the user, which could indicate a likelihood of whether the user is (or is not) involved in focus-intensive activity, or other user interactions). For instance, one aspect of monitored user activity may include a speed of scrolling through a document or other application content, highlighting text or otherwise designating portions of content in a document, zooming in or out of a document or other piece of content, an amount of eye movement a user makes, which may be determined from a webcam-type or camera-type sensor integrated into a computing device, and/or a frequency, duration, and use of a mouse or pointer to navigate or modify a document or other application content, for example”, ¶22]

; selecting the set of inputs for action analysis and content analysis using the keywords; 
and parsing the received data comprising a foreground graphical user interface of an application executable by the client device to identify the set of inputs used for the third classification(activity type is determined based on all such data sources above application types, activity patterns and text interactions, ¶s17,22 ).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over   Dotan-Cohen/Rosenstein/Tran as applied to claims 1 and 11 above, and further in view of Deodhar US 2017/0116552.
Regarding claims 2 and 12, Dotan-Cohen teaches receiving, by the server, the data from an agent executable on the client device.
["User devices 102a and 102b through 102n may be client devices on the client-side of operating environment 100, while server 106 may be on the server-side of operating environment 100. Server 106 can comprise server-side software designed to work in conjunction with client-side software on user devices 102a and 102b through 102n so as to implement any combination of the features and functionalities discussed in the present disclosure. This division of operating environment 100 is provided to illustrate one example of a suitable environment, and there is no requirement for each implementation that any combination of server 106 and user devices 102a and 102b through 102n remain as separate entities.", ¶34]

  Dotan-Cohen/Rosenstein/Tran do not teach, wherein the data includes a screen capture. Deodhar in the same field of endeavor teaches a system for analyzing worker productivity. Deodhar teaches wherein the data includes a screen capture.

["For example, Patent Application US 2006/0184410, Ramamurthy et al. discloses a system that can observe every user action on every user application on a CS. It automatically captures and stores how a user is interacting in real-time with business applications, including screen shots and actual data that is being provided to these applications, and how a user is using a keyboard and other input devices. It collects information from third-party servers for obtaining and storing an actual audio/video of what a user said or did typically within the context of the business process. The automated capture of user actions is designed to replace time-and-motion stopwatch based observations that cannot keep up with online work by users.", ¶27]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Dotan-Cohen/Rosenstein/Tran with use of capturing screenshots for user activity analysis as taught by Deodhar. The reason for this modification would be to use a well known method of capturing user activity as the data for determining user application usage.
	

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen/Rosenstein/Tran as applied to claims 1 and 11 above, and further in view of Rogynskyy US 2019/0361918.
Regarding claims 3 and 13, the combination of Dotan-Cohen/Rosenstein/Tran teaches selecting, by the server, the one or more micro applications to provide based on the indication(Rosenstein¶43  teaches recommending applications based on activity, Tran ¶s17,47 further teaches recommending micro-apps). Dotan-Cohen/Rosenstein/Tran do not teach such selecting is in response to receiving, by the server, an indication from the client device that the category for the given time interval is accurate. Rogynskyy in the analogous areas of user activity tracking teaches a system for tagging user activity. Rogynskyy teaches to receiving, by the server, an indication from the client device that the category for the given time interval is accurate(Rogynskyy teaching assigning tags to activities and allowing user to confirmed the linking of tags and record object are records of a user’s electronic activity, ¶151,292).
[“It also should be appreciated that the system 200 or the tagging engine 265 can conversely or similarly determine that certain electronic activities can be more professional in nature. In some embodiments, the tagging engine 265 can determine that an electronic activity is professional if the content of the electronic activity relates to sales, recruiting, scheduling an appointment or other business related activities. The tagging engine 265 can then assign a professional tag to such an electronic activity indicating that the electronic activity is professional in nature. The tagging engine 265 can further assign a tag indicating that the electronic activity is relating to sales, recruiting or scheduling an appointment based on the context of the electronic activity. Such tags can be used to determine whether or not to match the electronic activity to a record object of a system of record. For instance, if the electronic activity relates to sales, the system 200 can tag the electronic activity with a sales tag, which the system 200 can use to determine to match the electronic activity to a record object of one or more systems of record as a sales related electronic activity can be a useful data point for a company in evaluating various aspects of their business processes. In another example, electronic activities relating to scheduling can be provided a scheduling tag, which can be used by the system 200 to filter out or restrict such electronic activities from being matched to record objects. Restricting certain electronic activities from being matched to record objects reduces the computing resources required for matching electronic activities to record objects by reducing the total volume of electronic activities to match. Restricting certain electronic activities from being matched to record objects also reduces the amount of noise in systems of record as scheduling related electronic activities add noise to the system of record.", ¶151]

[“The record object manager 255 can synchronize changes to the shadow systems of record to the master systems of record. For example, new linkings of electronic activities to record objects can be synchronized to the master system of record. Synchronizing the shadow system of record to the master system of record can include adding any linked electronic activities since the last synchronization cycle to the master system of record. The electronic activities can be linked to the same record object in the master system of record to which they are linked in the shadow system of record. In some embodiments, the record object manager 255 can add a flag or tag to the electronic activity when the electronic activity is synchronized from the shadow system of record to the master system of record. The flag can include an indication that the electronic activity was synchronized from the shadow system of record. In some embodiments, setting of the flag can cause the master system of record to prompt a user of the master system of record to confirm that the electronic activity was linked to the correct record object. In some embodiments, setting of the flag can cause the master system of record to provide a visual indication to a user of the master system of record that the flagged electronic activity was linked and synchronized from a shadow system of record. In some embodiments, the user can confirm or decline the addition of the linked electronic activity from the shadow system of record. Based on the approval or disapproval of the linked electronic activity, the system can update the matching strategies.”, ¶292]


It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Doran-Cohen/Rosenstein/Tran with confirming by user the tags assigned to activities as taught by Rogynskyy. The reason for this modification would be to ensure that categories/types assigned to activities are accurate so that appropriate applications can be recommended.

Regarding claims 4 and 14, Doran-Cohen/Rosenstein/Tran do not teach identifying a confidence level of the determination of the category for the given time interval using the classification; and requesting, based on a comparison between the confidence level and a threshold, input to confirm the category for the given time interval is accurate. Rogynskyy in the analogous areas of user activity tracking teaches a system for tagging user activity. Rogynskyy teaches identifying a confidence level of the determination of the category for the given time interval using the classification; and requesting, based on a comparison between the confidence level and a threshold, input to confirm the category for the given time interval is accurate(Rogynskyy teaches generation confidence score for tagging and activity and if confidence exceeds a threshold the tag/classification is set for the activity, ¶s697,731,735)  .
["The data processing system 9300 can determine a confidence score for any number of classification types. The confidence score can indicate a likelihood that the electronic activities are of a classification type. To determine the confidence score, the data processing system 9300 can process the context of the electronic activities, the context of other electronic activities sent between the same participants of the electronic activities, the relationships of the participants associated with the electronic activities, the electronic accounts associated with the electronic activities, etc. The data processing system 9300 can determine the confidence score for the classification type and compare the confidence score to a threshold, which may be set by an administrator. If the confidence score of the classification type exceeds the threshold, the data processing system can tag the electronic activity 2806(1) or (2) with the classification type. In some embodiments, the threshold may be set by a machine learning model used to classify an electronic activity as one of personal or business.", ¶697]

["In some embodiments, the data processing system can determine and assign a connection profile between node profiles of the participants of the first electronic activity based on the classification type of the first electronic activity. The connection profile can indicate the relationship between the participants of the first electronic activity and can be associated with a classification type similar to the classification type of the first electronic activity. The first electronic activity can determine likelihoods for the personal and business classifications of the first electronic activity using the methods discussed herein. The data processing system can determine if the likelihood of either the personal or the business classifications is above a predetermined threshold. The predetermined threshold may be set by an administrator. If the likelihood of either classification is above the threshold, the data processing can determine a connection profile between the node profiles of the participants indicating the relationship between the participants is associated with the classification with a likelihood above the predetermined threshold. The data processing system can assign the connection profile to the node profiles associated with each participant of the first electronic activity.", ¶731]

["The data processing system can store an association between the first electronic activity and a tag (2910). The tag can be an indicator of the classification type of the first electronic activity. The data processing system can store the association in a data structure within the data processing system. The data processing system can store the association between the first electronic activity and the tag if the confidence score exceeds a predetermined threshold. The predetermined threshold may be a minimum level of confidence that the data processing system may have to associate the first electronic activity with the classification type. The predetermined threshold can be determined by an administrator. In some instances, if the confidence score for a classification type does not exceed the predetermined threshold, the data processing system may not store the association between the first electronic activity and the classification type. If the confidence score exceeds the threshold, however, the data processing system can store the association.", ¶735]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Doran-Cohen/Rosenstein/Tran  with generating a confidence score for a type of activity and tagging the activity with the type id the confidence exceeds a threshold. The reason for this modification would be to ensure that categories/types assigned to activities are accurate so that appropriate applications can be recommended.

Regarding 5 and 15, Rogynskyy further teaches determining, by the server, the confidence level based on an amount of data collected for the client device(confidence can be based on have enough data points that support and contribute the confidence score, ¶s 174,422).
["In some embodiments, the health score of a system of record maintained by a data source provider can be determined by comparing the record objects of the system of record with data that the system has identified as being true. For instance, the system 200 can identify, based on confidence scores of values (as described below) of fields, that certain values of fields are true. For instance, the system may determine that a value is true or correct if multiple data points provide support for the same value. In some embodiments, the multiple data points may for example, be at least 5 data points, at least 10 data points, or more. The system 200 can then, for a value of a field of a record object of the system of record, compare the value of the system of record to the value known to the system to be true. The system can repeat this for each field of a record object to determine if any values of a record object are different from the values the system knows to be true. In some embodiments, when determining the health score, the system may only compare those values of fields of record objects of the system of record that the system has a corresponding value that the system knows is true.", ¶174]
[" As described above with respect to member node profiles, the group node profiles can also be updated as more information is ingested by the system 200. In some embodiments, the system 200 can ingest new electronic activities and data from systems of record and periodically update the member node profiles based on the new data. In some embodiments, the system is configured to ingest and process new data once a day, once a week, among others. In some embodiments, the system can ingest and process new data as new systems of record are made accessible to the system. In some embodiments, the system can be configured to ingest and process new data responsive to a request from a user or an administrator of the system 200. In some embodiments, the system 200 can be configured to update the node graph, which can include both group nodes and member nodes, responsive to ingesting or processing the data. The system 200 can be configured to update tags or associated confidence scores assigned to previously processed electronic activities. Furthermore, the system 200 can be configured to update value data structures of node profiles by removing electronic activities previously assigned to a value but determined responsive to new data that the electronic activities were previously assigned to a particular value or node profile based on insufficient data. In some embodiments, such changes to node profiles can be made responsive to determining that the tag or electronic activity is improperly assigned or classified. It should be appreciated that as more data is ingested by the system 200, certain classifications and tags can be misclassified or assigned but can be corrected by the system based on the new data. As such, the node graph generation system 200 can update the group node profiles on a periodic basis, based on a time interval, responsive to a request, or based on new or updated insights or information that is derived from electronic activity data flowing through the system 200 as a time series dataset.", ¶422]

Regarding claims 6 and 16, Doran-Cohen/Rosenstein/Tran do not teach providing, by the server, a request for input that indicates the category for the given time interval is accurate; receiving, by the server responsive to the request, an indication that category determined for the given time interval via the machine learning model is accurate; and updating, by the server, the category based on the received indication. Rogynskyy in the analogous areas of user activity tracking teaches a system for tagging user activity. Rogynskyy teaches providing, by the server, a request for input that indicates the category for the given time interval is accurate; receiving, by the server responsive to the request, an indication that category determined for the given time interval via the machine learning model is accurate; and updating, by the server, the category based on the received indication(Rogynskyy teaches tagging an electronic activity only when above a threshold, being above a threshold implies  the tagging is accurate) .
["In some embodiments, the output array 1208 can include one or more record objects that can be possible matches for the electronic activity. The selection from the output array 1208 can be performed by the below described record object identification engine 315. If the output array 1208 only includes one record object, the electronic activity can be matched with the record object of the output array 1208. In some embodiments, the electronic activity is only matched with the record object if the confidence score of the record object is above a predetermined threshold. The confidence score of the record object indicates a level of confidence that the record object is the correct record object to which to link the electronic activity. If the output array 1208 includes multiple record objects, the electronic activity can be matched with the record object having the highest confidence score (given that the highest confidence score is above the predetermined threshold). If the output array 1208 does not include any record objects, the confidence score of the record objects are not above the predetermined threshold, or multiple record objects have the same confidence score above the predetermined threshold, the system can request input from the user as to which record object to match the electronic activity. In these cases, the matching strategies can be updated based on the input from the user.", ¶254]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Doran-Cohen/Rosenstein/Tran with generating a confidence score for a type of activity and tagging the activity with the type id the confidence exceeds a threshold. The reason for this modification would be to ensure that categories/types assigned to activities are accurate so that appropriate applications can be recommended.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen/Rosenstein/Tran as applied to claims 1 and 11 above, and further in view of Charisius US  20020078432.
Regarding claims 7 and 17, Doran-Cohen/Rosenstein/Tran does not teach wherein the set of inputs comprise the type of the application and a type of activity, comprising: determining a value for the type of the application as one of a source code version control system or a communication tool; detecting a value for the type of activity as one of coding or collaboration; and determining the category as one of product development or project development. Charisius in the same field of endeavor teaches a system for workflow management. Charisius teaches wherein the set of inputs comprise the type of the application and a type of activity, comprising: determining a value for the type of the application as one of a source code version control system(distributed authoring and versioning, ¶10) or a communication tool(email, ¶151) 
[" In addition, the tool may include a Web-based "Distributed Authoring and Versioning" server that operates as a virtual file system to allow more than one user to view the same workflow or project plan, to provide persistent storage, to monitor the progress of an activated project plan, to simultaneously create plans from the same workflow, and to have essentially unlimited access to the power of the tool through the ubiquity of the Internet. "Versioning is a term well-known in the art for capturing the state of an entity at given points in time.", ¶10]
[“The predecessor 3380 to the "Right" activity 610 and the predecessor 3382 to the "Left" activity 612 have an ID of "1522" 3366, which corresponds to the "L or Rt Handed?" logic activity 608. The remaining predecessor and successors follow this convention. After checking for any successor activities and/or receiving the successor activities, the tool 200 determines whether the activity has any on-entry scripts (step 2836). An on-entry script is a step to be performed by the tool 200 upon entry into the activity. For example, the on-entry script may send an email notifying an interested user about the activity being started. The on-entry script may also send a dialog box to an enterprise affiliate to obtain data in real-time, or send a request to a separate device to gather input, e.g., by sending a message to a computer to receive data files. Other examples of on-entry scripts include checking stock levels and issuing reorder commands, if necessary, or paging the user assigned to perform the activity. If the activity has an on-entry script, the tool 200 receives an indication of the on-entry scripts (step 2838). After checking for any on-entry scripts and/or receiving the on-entry scripts, the tool 200 determines whether the activity has any on-exit scripts (step 2840 in FIG. 28C). An on-exit script is a step to be performed by the tool 200 upon exiting the activity. For example, the on-exit script may send an email notifying an interested user about the end of an activity. Other examples of on-exit scripts include sending a message to another device to have the other device perform enterprise application integration, notifying a downstream consumer about the activity so that the consumer knows what is coming, and placing an activity on a user's personal calendar. If the activity has an on-exit script, the tool 200 receives an indication of the on-exit scripts (step 2842). For example, the "Complete Assembly" activity 620 depicted in FIG. 6 includes both an on-entry script 3384 as well as an on-exit script 3386. Upon entering the task created from the "Complete Assembly" activity, the tool 200 sends an email to the owner indicating that the "Debugging period started" 3388. Prior to exiting the task created from the "Complete Assembly" activity, the tool 200 sends an email to the owner indicating that the "Debugging finished" 3390.”, ¶151]

detecting a value for the type of activity as one of coding or collaboration(skills/activities are defined in a  respective profile, ¶147 specifically discusses project manager role and respective activities corresponding set of skills/activities will be define for a software developer roles, ¶147) ;
["After receiving a name for the activity, the tool 200 receives an indication of the role responsible for the activity (step 2826). As discussed above, the Client Interface (via Resource Manager Module 206) allows an enterprise affiliate to identify a role or role profile that may be assigned to an activity of the workflow. A role profile includes a Rolename that represents a "capability" or "skill set," which is needed to perform a task of a plan created from the workflow, where the task corresponds to the activity of the workflow. For example, FIG. 35 depicts a user interface 3500 displayed by the Client Interface to receive a role profile. In the implementation shown in FIG. 35, the Client Interface receives a Rolename 3502 (e.g., "Project Manager") for the role profile via the enterprise affiliate clicking on an "Add" button 3504 and then entering Rolename 3502 in a dialog box 3506 that is displayed by the Client Interface. In another implementation, the Client Interface may also receive as additional entries (not shown) to dialog box 3506 a skill and an associated skill level for Rolename 3502 as part of this role profile. For example, the enterprise affiliate may indicate to the Client Interface via the additional entries to dialog box 3506 that the Rolename 3502 of "Project Manager" be associated with a skill entitled "Object-oriented software programming" and with a skill strength of "7" on a scale of 10. Assuming an enterprise affiliate is developing a workflow for producing a software development tool, the enterprise affiliate may assign to activities in the workflow the "Project Manager" role profile with this skill and skill level. Thus, when a plan is created from this workflow, a resource having the appropriate skill and skill level will automatically be assigned by the Client Interface to tasks corresponding to the activities with the "Project Manager" role assignment.", ¶147]

 and determining the category as one of product development(software developer, testor ,architect) or project development(manager, analyst), ¶107).
[" The Resource Manager Module 206 also allows an enterprise affiliate to create, modify, and store the role profiles that may be assigned to an activity of a workflow that is modeled using the tool 200. The role profile identifies a group of resources that may be assigned to complete a task created from the activity. The role profile is a type of client file that the Client Interface 134 may store on WebDAV storage 142 with a unique identifier (e.g., a URL for the role profile) to locate the role profile at a later time. A role profile may include a Rolename that represents a "capability" or "skill set" for the role. For example, using methods and systems consistent with the present invention, an enterprise affiliate may identify one of the following Rolenames to the Resource Manager Module 206 so that the associated role profiles are later available to assign when defining a software development process: Manager, Analyst, Software Architect, Software Developer, Tester, Hardware Architect, and Editor.", ¶107]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Doran-Cohen/Rosenstein/Tran with the tools for communication and software development tools, role profiles(roles and activities) definition. The reason for this modification would be to ensure that categories/types assigned to activities well defined for better management of each users roles and activities as part of software development workflows.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456